FILED
                           NOT FOR PUBLICATION                                 JUN 19 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10332

              Plaintiff - Appellee,              D.C. No. 3:13-cr-00076-RCJ-
                                                 VPC-1
  v.

HUMBERTO GOSTELOS-FUENTES,                       MEMORANDUM*
a.k.a. Roberto Flores-Millan,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 14-10333

              Plaintiff - Appellee,              D.C. No. 3:13-cr-00078-RCJ-
                                                 WGC-1
  v.

HUMBERTO GOSTELOS-FUENTES,
a.k.a. Beto, a.k.a. Roberto Flores-Millan,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted March 17, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Humberto Gostelos-Fuentes appeals from the district court’s judgments and

challenges his guilty-plea convictions and concurrent 135-month sentences for

unlawful reentry by a deported, removed, or excluded alien, in violation of 8

U.S.C. § 1326, and conspiracy to distribute and possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii) and 846.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Gostelo-Fuentes’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Gostelo-Fuentes the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Gostelo-Fuentes has waived his right to appeal his convictions and his 135-

month sentences. Because the record discloses no arguable issue as to the validity

of the appeal waivers, we dismiss the appeals. See United States v. Watson, 582
F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw as counsel is GRANTED.



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2
DISMISSED.




             3